Citation Nr: 0829186	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-37 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the bilateral arms and legs secondary to 
cold exposure.

2.  Entitlement to service connection for a lung disorder 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Augusta, Maine, for the Detroit, Michigan, RO.  
The RO, in pertinent part, denied the benefits sought on 
appeal.

The Board has recharacterized the issues on appeal as they 
appear on the cover page of the instant decision.

The veteran presented testimony before the Board in April 
2008.  The transcript has been associated with the claims 
folder.

The claim of entitlement to service connection for a lung 
disorder secondary to asbestos exposure is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  DJD of the bilateral arms and legs is not related to any 
incident of the veteran's active military service, to include 
cold weather exposure.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
DJD of the bilateral arms and legs are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The RO issued VCAA letters to the veteran in September 2006 
and November2006, prior to the decision on appeal.  The 
veteran was notified of: the information or evidence 
necessary to substantiate the claim; the necessary 
information or evidence, if any, the claimant was to provide; 
and the necessary information or evidence, if any, the VA 
will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in September 
2006 and November 2006.  The claim was readjudicated in the 
October 2007 statement of the case (SOC)

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical and personnel records, 
post-service private treatment records, a report of VA 
examination, and the transcript from the April 2008 Board 
hearing. 

Additional private medical records were received after the 
October 2007 SOC was issued.  The veteran waived initial RO 
adjudication of the newly submitted evidence.  As such, a 
remand for preparation of a supplemental statement of the 
case (SSOC) is not necessary.  38 C.F.R. § 20.1304(c).

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he has DJD of the bilateral arms 
and legs as a result of active duty service.  Specifically, 
he asserts that he was exposed to cold weather while serving 
in Korea, and that this exposure has caused his DJD.  

As service connection is currently in effect for frostbite 
with residual cold hypersensitivity and mild peripheral 
neuritis of the bilateral upper and lower extremities, 
exposure to cold weather has previously been conceded by VA.  
However, having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this regard, service medical records are wholly devoid of 
complaints, treatment, or diagnoses of DJD of the bilateral 
arms and legs.  Post-service, DJD of the bilateral hands and 
feet was first diagnosed upon VA examination in January 2007.  
This is some 42 years after the veteran's separation from 
active service and clearly outside the one-year presumptive 
period for arthritis.  38 C.F.R. §§ 3.307, 3.309.  This 
lengthy period without evidence of complaints of or treatment 
for arthritis is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

While the veteran currently has DJD involving the hands and 
feet, there is no medical evidence of record indicating that 
the arthritic problems are related to any aspect of the 
veteran's period of service.  Despite a current diagnosis of 
DJD of the bilateral hands and feet, the weight of the 
objective evidence of record does not support the critical 
third component of the Hickson inquiry enumerated above.  In 
fact, the only medical opinion of record regarding the 
etiology of the DJD is against the claim.  Specifically, when 
the veteran underwent a cold injuries protocol examination in 
January 2007, the examiner diagnosed degenerative joint 
disease involving both he hands and feet, but gave the 
opinion that the degenerative joint disease was "not likely 
related to cold injury during the service, as there is no 
loss of tufts in the X-rays."  The Board notes that the 
opinion was offered after examination of the veteran, 
complete review of the veteran's claims file and with full 
knowledge of the veteran's history of cold exposure.  This 
opinion as to the lack of connection to service stands 
uncontroverted by any other medical opinion or evidence of 
record.

While the veteran contends he has DJD of the bilateral arms 
and legs that has been present since his period of active 
military service and related thereto, his statements 
regarding the diagnosis and etiology of his current DJD do 
not constitute competent evidence of a medical diagnosis or 
nexus opinion because the veteran has no medical training.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   
 
ORDER

Entitlement to service connection for DJD of the bilateral 
arms and legs secondary to cold exposure is denied.


REMAND

The veteran asserts that service connection for a lung 
disorder is warranted because he was exposed to asbestos 
while on active duty, has been diagnosed with asbestosis and 
pulmonary fibrosis, and did not have any post-service 
asbestos exposure.

The veteran contends that his exposure to asbestos occurred 
while stationed in Korea and at Fort Hunter-Liggett in 
California where he lived in Quonset huts insulated with 
asbestos and performed duties as an ammunition specialist 
going in and out of ammunition bunkers also insulated with 
asbestos.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases which provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter 
"M21-1").  Also, an opinion by the VA General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4- 
00 (April 13, 2000).  The Board notes that the aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part 
IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled 
"Developing Claims for Service Connection for Asbestos-
Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  See M21-1MR, Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Here, the evidence does not specifically show, nor does the 
veteran allege, that he had an occupation during service with 
higher incidents of asbestos exposure (e.g. mining, milling, 
work in shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.)  Indeed, 
the veteran's service personnel records show his military 
occupational specialty was a light weapons infantryman 
policeman.  Instead, as noted, the veteran's argument is 
based upon indirect exposure from living in Quonset huts and 
going into ammunition bunkers he believed were insulated with 
asbestos.

In support of his claim, the veteran has submitted records 
from Dr. MH dated in September 2007, which show the veteran 
had anterior pericardial thickening associated with asbestos-
related disease.  Dr. MH further indicated there was 
sufficient evidence to support diagnoses of asbestosis, 
emphysema, hypoxia, asthma, and possibly pulmonary 
hypertension.

He further submitted records from Dr. BWF dated in February 
2008, which reveal that he was diagnosed with severe chronic 
obstructive pulmonary disease (COPD) secondary to pulmonary 
fibrosis.  Dr. BWF opined the veteran's lung disorder was 
directly related to asbestosis exposure. 

As noted, the veteran asserts that he did not have any post- 
service asbestos exposure; however, the Board notes the 
veteran testified that his post-service employment included 
working for the City of Detroit wiring apartments.  See Board 
Transcript at 25.  The evidence also shows the veteran smoked 
for 40 years, but recently stopped.  

Although the record contains a medical opinion addressing the 
veteran's current diagnosis of asbestosis, the veteran's 
military asbestos exposure, if any, has not been confirmed.   
Thus, a remand is necessary to determine whether military 
records demonstrate evidence of asbestos exposure in service 
and whether there is pre-service and/or post-service evidence 
of occupational or other asbestos exposure. See M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.
 
Thereafter, a medical opinion is necessary to make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should take all appropriate 
action to develop evidence regarding the 
veteran's asbestos exposure before, 
during, and after his active service, to 
specifically include seeking information 
as to whether any Quonset huts and 
ammunition bunkers at the Headquarters 
Company, Second Battalion, Fourth and 
Seventh Cavalry Divisions in Korea during 
the period from February 1963 and 
February 1964 and at Fort Hunter- Ligget 
in California from March 1964 to July 
1965 were constructed of materials 
containing asbestos.

2.  The veteran should then be afforded a 
VA examination by a pulmonary specialist 
to determine the current nature and 
likely etiology of his lung disease.  The 
claims folder must be made available for 
review by the examiner in conjunction 
with the examination.  Any indicated 
studies should be conducted.  Based on 
the examination and review of the record, 
the examiner should provide a medical 
opinion as to whether the veteran has any 
lung disability due to any aspect of his 
period of service - including asbestos 
exposure if this is verified.  If it is 
found that the veteran does have 
asbestos-related disability, the examiner 
should further opine whether such 
disability is, at least as likely as not 
(50% or greater), related to asbestos 
exposure in service.  The examiner should 
specifically comment upon the role of any 
pre or post-service asbestos exposure.  
The examiner must explain the rationale 
for all opinions given.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent 
evidence, to specifically include the 
private medical records submitted after 
the October 2007 SOC was issued, and 
legal authority.  
  
4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


